DETAILED ACTION

Claims status
In response to the amendment filed on 05/02/2022, claims 1-4, 6-20, and 22-23 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to claim 21 was authorized by Applicant’s Representative, Guang Zhang Reg. No. 70,901, during the examiner-initiated interview conducted on 05/10/2022. Authorization for this examiner's amendment was given in a telephone interview with the Applicant’s Representative on 05/10/2022.


The application has been amended as follows:
21.	(Cancelled)

21.	(Cancelled)

23.	(New) An apparatus for a user equipment (UE), comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to:
receive at least one trigger message for reporting advanced Channel State Information (CSI) by the UE; and 
take one or more actions to reduce at least one of feedback overhead or processing at the UE associated with the reporting, wherein taking the one or more action comprises reducing a payload size of the advanced CSI report based on a physical uplink shared channel (PUSCH) resource limitation.



Allowable Subject Matter
After conducting a complete search and consideration, claims 1-4, 6-20, and 22-23 are found to be allowable. Claims 1-4, 6-20, and 22-23 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for wireless communication by a User Equipment (UE), comprising:
receiving at least one trigger message for reporting advanced Channel State Information (CSI) by the UE; and
taking one or more actions to reduce at least one of feedback overhead or processing at the UE associated with the reporting, wherein taking the one or more action comprises reducing a payload size of the advanced CSI report based on physical uplink shared channel (PUSCH) resource limitation.”  in combination with other claim limitations as specified in claims 1-4, 6-20, and 22-23.
With respect to claim 1, the closest prior art Kakishima teaches the method of receiving a trigger of the advanced CSI report for reducing feedback overhead. Kakishima further teaches limiting the feedback overhead based on the index of the combined beam configuration. Cho discloses utilizing Transport Block Size indicated in a CQI, and determining if the TBS size exceed a predetermined threshold or not. 
However, neither Kakishima nor Cho nor in combination explicitly/implicitly teaches “***.”
Neither Kakishima nor Cho nor in combination teaches “wherein taking the one or more action comprises reducing a payload size of the advanced CSI report based on physical uplink shared channel (PUSCH) resource limitation." 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-4, 6-20, and 22-23 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-227-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416